Exhibit 10.10

EXECUTION VERSION

LICENSE AGREEMENT

THIS AGREEMENT is dated the 1st day of April, 2008, between BGC Partners, Inc.
(formerly named eSpeed, Inc.), a Delaware corporation with offices located at
499 Park Avenue, New York, New York 10022 (“BGC Partners”), and Cantor
Fitzgerald, L.P., a Delaware limited partnership with offices located at 110
East 59th Street, New York, New York 10022 (“Cantor”).

 

  1. Definitions.

Terms used but not defined herein shall have the meaning assigned thereto in the
Merger Agreement (as defined below).

“BGC Partners” means BGC Partners, Inc.

“Board of Directors” means the Board of Directors of BGC Partners.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in the State of New York are authorized or required by Law or
executive order to close.

“Contract” means any agreement, contract, obligation, promise or undertaking.

“Copyrights” means any foreign or U.S. copyright registrations and applications
for registration thereof, and any non-registered copyrights.

“eSpeed” refers to eSpeed, Inc. prior to the Effective Time of the Merger.

“Intellectual Property” means, collectively, all Copyrights, Patents,
Trademarks, Trade Secrets, Internet Assets, Software and other proprietary
rights.

“Internet Assets” means any Internet domain names and other computer user
identifiers and any rights in and to sites on the worldwide web, including
rights in and to any text, graphics, audio and video files and html or other
code incorporated in such sites.

“Joint Services Agreement” means the Amended and Restated Joint Services
Agreement, dated as of October 1, 2005, by and between Cantor and eSpeed, as
amended.

“Law” means any federal, state, local, municipal or foreign (including
supranational) law, statute, ordinance, rule, regulation, judgment, order,
injunction, decree, arbitration award, agency requirement, license or permit of
any Governmental Authority.



--------------------------------------------------------------------------------

“License” has the meaning set forth in Section 2 of this Agreement.

“Merger Agreement” means the Agreement and Plan of Merger, dated as of May 29,
2007, by and among BGC Partners, Inc., Cantor Fitzgerald, L.P., eSpeed, BGC
Partners, L.P., BGC Global Holdings, L.P. and BGC Holdings, L.P., as amended by
Amendment No. 1, dated as of November 5, 2007 and Amendment No. 2, dated as of
February 1, 2008, as it may be amended from time to time.

“Patents” means any foreign or U.S. patents and patent applications, including
any divisions, continuations, continuations-in-part, substitutions or reissues
thereof, whether or not patents are issued on such applications and whether or
not such applications are modified, withdrawn or resubmitted.

“Parties” means BGC Partners and Cantor, each a “Party.”

“Person” means any individual, firm, corporation, partnership, trust,
incorporated or unincorporated association, joint venture, joint stock company,
limited liability company, Governmental Authority or other entity of any kind,
and shall include any successor (by merger or otherwise) of such entity.

“Software” means any computer software programs, source code, object code, data
and documentation, including, any computer software programs that incorporate
and run BGC Partners’ pricing models, formulae and algorithms.

“Subsidiary” of any Person means, as of the relevant date of determination, any
other Person, any corporation or other Person of which 50% or more of the voting
power of the outstanding voting equity securities or 50% or more of the
outstanding economic equity interest is owned, directly or indirectly, by such
first Person.

“Trade Secrets” means any trade secrets, research records, business methods,
processes, procedures, manufacturing formulae, technical know-how, technology,
blue prints, designs, plans, inventions (whether patentable and whether reduced
to practice), invention disclosures and improvements thereto.

“Trademarks” means any foreign or U.S. trademarks, service marks, trade dress,
trade names, brand names, designs and logos, corporate names, product or service
identifiers, whether registered or unregistered, and all registrations and
applications for registration thereof.

 

  2. License.

Reference is made to the Merger Agreement pursuant to which BGC Partners and
Cantor agreed to a termination of the Joint Services Agreement and to the
termination and survival of certain mutual rights and obligations. In
furtherance thereof, BGC Partners for itself and on behalf of its Subsidiaries
that own any right, title or interest in the software, technology and
Intellectual Property that Cantor or its Subsidiaries (a) owned and contributed
to BGC Partners’ Subsidiaries pursuant to the Separation Agreement or (b) Cantor
had a right to use, or that was used by eSpeed for or



--------------------------------------------------------------------------------

on behalf of Cantor and its Subsidiaries, prior to the Effective Time under the
Joint Services Agreement (other than any software, technology or Intellectual
Property exclusively used by eSpeed as of the date of the Merger Agreement for
fully electronic brokerage of U.S. Treasuries and foreign exchange) shall grant
Cantor and its Subsidiaries, effective as of the Effective Time, a
non-exclusive, perpetual, irrevocable, worldwide, non-transferable (except as
described below), and royalty-free license (the “License”) to all such software,
technology and Intellectual Property in connection with the operation of the
business of Cantor and its Subsidiaries on and after the Closing Date.
Notwithstanding the foregoing, the License shall not constitute an assignment or
transfer of any software, technology or Intellectual Property owned by a third
party if both (i) such assignment or transfer would be ineffective or would
constitute a default under, or other contravention of, the provisions of a
Contract without the approval or consent of a third party, and (ii) such
approval or consent is not obtained; provided, however, that BGC Partners agrees
to use its commercially reasonable efforts to obtain any such approval or
consent (it being understood that such efforts shall not require BGC Partners to
pay to the third party any compensation or other remuneration to obtain such
approval or consent). Any enhancements and upgrades of the software, technology
and Intellectual Property provided under the License shall be provided free of
charge to any licensee under the License for one year following the Closing
Date. The License shall not be transferable except that the License is
transferable, in whole or in part, to any purchaser of (x) all or substantially
all of the business or assets of Cantor or its Subsidiaries; or (y) a business,
division or subsidiary of Cantor or its Subsidiaries pursuant to a bona fide
acquisition of a line of business of Cantor or its Subsidiaries; provided,
further, that, as a condition to any transfer pursuant to clause (y) of this
sentence, (A) such purchaser must agree not to use the software, technology and
Intellectual Property provided under the License (or grant any right or
authority to any other Person to use the software, technology and Intellectual
Property provided under the License) to create a fully electronic brokerage
system that competes with eSpeed’s fully electronic systems for U.S. Treasuries
and foreign exchange; (B) BGC Partners shall be a third-party beneficiary of the
transferee’s agreement under clause (B); and (C) Cantor shall enforce its rights
against the purchaser to the extent that it breaches its obligations under
clause (A). Cantor agrees that neither Cantor nor its Subsidiaries shall use the
License (or grant any right or authority to any other Person to use the
software, technology and Intellectual Property provided under the License) to
create a fully electronic brokerage system that competes with eSpeed’s fully
electronic systems for U.S. Treasuries and foreign exchange.

 

  3. Amendment and Waiver.

(a) This Agreement may not be modified or amended and no waiver, consent or
approval by or on behalf of BGC Partners may be granted except by an instrument
or instruments in writing signed by each Party to this Agreement or the Audit
Committee of BGC Partners. No failure or delay on the part of BGC Partners or
Cantor in exercising any right, power or remedy hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right,
power or remedy preclude any other or further exercise thereof or the exercise
of any other right, power or remedy.



--------------------------------------------------------------------------------

(b) Any amendment, supplement or modification of or to any provision of this
Agreement, any waiver of any provision of this Agreement, and any consent to any
departure by BGC Partners or Cantor from the terms of any provision of this
Agreement, shall be effective (i) only if it is made or given in writing and
signed by BGC Partners and Cantor and (ii) only in the specific instance and for
the specific purpose for which made or given. Except where notice is
specifically required by this Agreement, no notice to or demand on BGC Partners
or Cantor in any case shall entitle BGC Partners or Cantor, respectively, to any
other or further notice or demand in similar or other circumstances.

(c) Waiver by any Party of any default by any other Party of any provision
hereof shall not be deemed a waiver by the waiving Party of any subsequent or
other default, nor shall it prejudice the rights of such other Party.

 

  4. Notices.

All notices and other communications to be given to any Party hereunder shall be
sufficiently given for all purposes hereunder if in writing and delivered by
hand, courier or overnight delivery service or three days after being mailed by
certified or registered mail, return receipt requested, with appropriate postage
prepaid, or when received in the form of a telegram or facsimile and shall be
directed to the address set forth below (or at such other address or facsimile
number as such Party shall designate by like notice):

if to BGC Partners:

 

BGC Partners, Inc.

499 Park Avenue

New York, NY 10022

Attention:   General Counsel Fax No.:   (212) 829-4708 with a copy (which shall
not constitute notice) to:

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, New York 10019

Attention:   Craig M. Wasserman, Esq.   Gavin D. Solotar, Esq. Fax No:   (212)
403-2000 if to Cantor:

Cantor Fitzgerald, L.P.

110 East 59th Street

New York, New York 10022



--------------------------------------------------------------------------------

Attention:   General Counsel Fax No.:   (212) 829-4708 with a copy (which shall
not constitute notice) to:

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, New York 10019

Attention:   Craig M. Wasserman, Esq.   Gavin D. Solotar, Esq. Fax No:   (212)
403-2000

All such notices, demands and other communications shall be deemed to have been
duly given when delivered by hand, if personally delivered; when delivered by
courier, if delivered by commercial courier service; five (5) Business Days
after being deposited in the mail, postage prepaid, if mailed; and when receipt
is mechanically acknowledged, if telecopied. Any Party may by notice given in
accordance with this Section 4 designate another address or Person for receipt
of notices hereunder.

 

  5. Successors and Assigns; Third-Party Beneficiaries.

(a) This Agreement shall be binding upon and inure to the benefit of the Parties
and their successors and permitted assigns, but neither this Agreement nor any
rights, interests and obligations hereunder shall be assigned by any Party, in
whole or in part (whether by operation of Law or otherwise), without the prior
written consent of each of the other Parties and any attempt to make any such
assignment without such consent shall be null and void; provided, however, that
Cantor or BGC Partners may assign its rights to a wholly owned Subsidiary of
Cantor or BGC Partners, as the case may be, without the prior written consent of
the other Parties; provided, further, that no such assignment shall relieve
Cantor or BGC Partners of any of its obligations hereunder.

(b) This Agreement is solely for the benefit of the Parties to this Agreement
and their respective successors and permitted assigns and is not intended to
confer upon any other Persons any rights or remedies hereunder.

 

  6. Counterparts.

This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.

 

  7. Governing Law; Consent to Jurisdiction; Waiver of Jury Trial.

(a) This Agreement shall be governed by and construed in accordance with the
internal Laws of the State of Delaware, without regard to the conflicts-of-law
principles of such State.



--------------------------------------------------------------------------------

(b) Each of the parties hereto irrevocably and unconditionally submits to the
exclusive jurisdiction of the Delaware Court of Chancery (and if the Delaware
Court of Chancery shall be unavailable, any Delaware State court and the Federal
court of the United States of America sitting in the State of Delaware) for the
purposes of any suit, action or other proceeding arising out of this Agreement
or any transaction contemplated hereby (and agrees that no such action, suit or
proceeding relating to this Agreement shall be brought by it or any of its
subsidiaries except in such courts). Each of the Parties further agrees that, to
the fullest extent permitted by Applicable Law, service of any process, summons,
notice or document by U.S. registered mail to such Person’s respective address
set forth above shall be effective service of process for any action, suit or
proceeding in Delaware with respect to any matters to which it has submitted to
jurisdiction as set forth above in the immediately preceding sentence. Each of
the Parties hereto irrevocably and unconditionally waives (and agrees not to
plead or claim), any objection to the laying of venue of any action, suit or
proceeding arising out of this Agreement in the Delaware Court of Chancery (and
if the Delaware Court of Chancery shall be unavailable, in any Delaware State
court or the Federal court of the United States of America sitting in the State
of Delaware) or that any such action, suit or proceeding brought in any such
court has been brought in an inconvenient forum.

(c) EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY THAT MAY ARISE UNDER
THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE IT HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING
OUT OF OR RELATING TO THIS AGREEMENT AND ANY OF THE AGREEMENTS DELIVERED IN
CONNECTION HEREWITH OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

 

  8. Severability.

If any one or more of the provisions contained herein, or the application
thereof in any circumstance, is held invalid, illegal or unenforceable in any
respect for any reason, the validity, legality and enforceability of any such
provision in every other respect and of the remaining provisions hereof shall
not be in any way impaired, unless the provisions held invalid, illegal or
unenforceable shall substantially impair the benefits of the remaining
provisions hereof.

 

  9. Entire Agreement.

This Agreement is intended by the Parties as a final expression of their
agreement and intended to be a complete and exclusive statement of the agreement
and understanding of the Parties hereto in respect of the subject matter
contained herein and therein. There are no restrictions, promises,
representations, warranties or undertakings, other than those set forth or
referred to herein or therein. This Agreement supersedes all prior agreements
and understandings between the Parties with respect to such subject matter.



--------------------------------------------------------------------------------

  10. Further Assurances.

Each of the Parties shall execute such documents and perform such further acts
(including, obtaining any consents, exemptions, authorizations or other actions
by, or giving any notices to, or making any filings with, any Governmental
Authority or any other Person) as may be reasonably required or desirable to
carry out or to perform the provisions of this Agreement.

[REST OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed, or have caused to be
executed, this Agreement on the date first written above.

 

BGC PARTNERS, INC. By:  

/s/ Stephen M. Merkel

Name:   Stephen M. Merkel Title:   Executive Vice President, General Counsel and
Secretary CANTOR FITZGERALD, L.P. By:  

/s/ Stephen M. Merkel

Name:   Stephen M. Merkel Title:   Executive Vice President, General Counsel and
Secretary

[Signature Page to License Agreement between BGC Partners, Inc. and

Cantor Fitzgerald, L.P.]